Judge Roane
pronounced the following Opinion of this Court.
Owing to the peculiar and perplexed state of the assets in this case, making it difficult, if not impracticable, for the appellants to have pleaded in relation to them, at law; and owing, also, to the absence of the principal Counsel of the appellants, and the withdrawal of the other, at the trial in the second action, whereby the appellants were wholly undefended, and a verdict, perhaps contrary to justice, obtained against them, without any negligence or default on their part; the Court is of opinion that the Decree is erroneous and ought to be reversed, the injunction re-instated, and the cause remanded, to have an account of the assets taken, if required, in order to a final decree.